DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of September 7, 2021, Applicant, on January 5, 2022, amended claims 1-9, 11-13, 15, & 16. Claims 1-9, 11-13, 15, & 16 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
 


Response to Amendment
Applicant’s amendments are sufficient to overcome the objections of the claims other than claim 5. Accordingly, the objections of the claims other than claim 5 are withdrawn. However, the amendments are not sufficient to address the all the objections of claim 5, and thus, the objection of claim 5 are maintained below.

Applicant’s amendments are sufficient to overcome the 35 USC 112 rejections of the claims other than claim 5. Accordingly, the 112 rejections of the claims other than claim 5 are withdrawn. However, the amendments not sufficient to address the all the 112 issues of claim 5, which are, as a result, maintained below, and further, additional 112 rejections necessitated by Applicant’s amendment are set forth below. 

Applicant's amendments are not sufficient to overcome the remaining 35 USC 101 rejections of claims 1-9, 11-13, 15, & 16 for being directed to abstract ideas; therefore, these rejections for being directed to abstract ideas are maintained below.


Response to Arguments - Objection
Applicant’s arguments with respect to the objections have been fully considered, and they are persuasive with respect to the objections of the claims other than claim 5; however, they are not persuasive with respect to the remaining objection of claim 5 maintained below.
 

Applicant argues that the objections should be withdrawn and describes how the amendments address the objections. While Examiner agrees the amendments and arguments are sufficient to overcome the objections of the claims other than claim 5, and thus are withdrawn, the amendments and arguments are not sufficient with respect to the remaining objection of claim 5 set forth below. 


Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to the 35 USC 112 rejections have been fully considered, and they are persuasive with respect to the 112 rejections of the claims other than claim 5; however, they are not persuasive with respect to the remaining 112 rejection of claim 5 maintained below. Moreover, additional 112 rejections necessitated by Applicant’s amendments are set forth below.


Applicant argues that the 112 rejections should be withdrawn and describes how the amendments address the 35 USC 112 rejections. While Examiner agrees the amendments and arguments are sufficient to overcome the 35 USC 112 rejections other than the 112 rejections of claim 5, and thus are withdrawn, the amendments and arguments are not sufficient with respect to the remaining 112 issue regarding claim 5 maintained below and additional 112 rejections necessitated by Applicant’s amendment are set forth below. 

Response to Arguments - 35 USC § 101
Applicant’s arguments and amendments with respect to the 35 USC 101 rejections of 1-16 for being directed to an abstract idea have been fully considered, but they are not persuasive. Therefore, these rejections for being directed to abstract ideas are maintained below.


Applicant argues that independent claims do not just recite certain methods of organizing human activity and mental processes because the claims now incorporate physical structures of f "HDD", "CPU", "network communication" and "a customer-specific article master.” Examiner respectfully disagrees.
	
As detailed below, each of the below elements addressed under prong 1 of Step 2A, including the reading the delivery and collection date lead times from the “customer-specific article master” referred to by Applicant, recite mental processes and a certain method of organizing human activity, and thus, recite these above features recite abstract ideas. 
With respect to the remaining features referred to by Applicant of the physical structures of a “HDD” that stores, read from the "HDD", “a CPU” executes, by the "CPU," "via a communication network," these features are additional elements beyond the recited abstract idea that are addressed under the second prong of Step 2A and 2B, and the second prong of Step 2A and 2B, these amount to no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more than an abstract idea..

Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
With respect to prong 1 of Step 2A, the claims (claim 1, and similarly claims  2-9, 11-13, 15, & 16) recite “[a]n order receiving management … transmitting … user-specific order receiving data associated with an article received from an orderer… to a logistics management … of a deliverer who stores the article in a container and delivers the article to the orderer, … comprising: a calendar-screen data generation … that generates … calendar screen data so as to include a region for specifying the article code, a region for specifying a user identification data, a region for specifying a delivery address data of the article, and a user-specific calendar region, in which a plurality of date regions per month are arranged, that specifies the use date data; … distributes … a user-specific calendar screen data to the order …; …receives … the article code, the user identification data, the delivery address data, and the use date data which are specified by the ordering party with respect to the user-specific calendar screen data displayed …; … reads a delivery date lead time and a collection date lead time from a customer-specific article master, calculates …a date obtained by subtracting the delivery date lead time, which represents the time from shipment of the article corresponding to the delivery address data of the article to delivery to a delivery address, from the received use date data as a delivery date data representing a schedule for delivering the article, and calculates a date obtained by adding a collection date lead time, which represents the time from use of the article corresponding to the delivery address data of the article to collection of the container, to the use date data using the article as a collection date data representing a schedule for collecting the container; … generates … order receiving data including the delivery date data, the use date data, and the collection date data associated with the article, user identification data of a user who uses the article, and the delivery address data of the article; and … transmits … the generated order receiving data to the logistics management ….” Claims 1-9, 11-13, 15, & 16, in view of the claim limitations, are directed to the abstract idea of managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, reading a delivery date and collection date lead times from a customer-specific article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use 
As a whole, in view of the claim limitations, each of the above limitations are directed to managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article by the user/orderer, reading a delivery date and collection date lead times for the logistic entity/deliverer from a customer’s article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and transmitting the order to a logistic entity/deliverer, which manages personal human behavior of human users/orderers/customers using products and the sales and marketing and sale activities of users/orderers of products and the logistic business entities that deliver the product by generating and transmitting orders for delivery of the products based on the orderers use of the product, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, reading a delivery date and collection date lead times for a logistic entity/deliverer from a customer-specific article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and transmitting the order to a logistic entity/deliverer could all be reasonably interpreted as a human making observations of data regarding a calendar and use of the product as well as delivery date and collection date lead times, a human mentally performing evaluations based on the observations to calculate the dates and generate the order, a human mentally providing the output of the order to transmit the order to the logistic entity, and using a pen and paper to transmit and display the observed, calculated, and generated information; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, 

That is, each of the above elements, including the reading the delivery and collection date lead times from the “customer-specific article master” referred to by Applicant, recite mental processes and a certain method of organizing human activity, and thus, recite these above features recite abstract ideas. 
With respect to the remaining features referred to by Applicant of the physical structures of a “HDD” that stores, read from the "HDD", “a CPU” executes, by the "CPU," "via a communication network," these features are additional elements beyond the recited abstract idea that are addressed under the second prong of Step 2A and 2B, and the second prong of Step 2A and 2B, these amount to no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more than an abstract idea..

Specifically with respect to the remaining claim limitations under prong 2 of Step 2A and Step 2B, the only additional elements beyond the recited abstract idea include a “[a] … device provided with an HDD that stores a program and a CPU that executes a program read from the HDD, and the … device transmitting, via a communication network, by executing the program read from the HDD by the CPU,” “via the communication network to a … server,” “by executing the program read from the HDD by the CPU,” “via a communication network,” to and from “the orderer terminal,” and the various “units” in claim 1, and similarly claims 2-9, 11-13, 15, & 16; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of these additional elements, including those referred to by Applicant, are generic computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more than an abstract idea. Further, with respect to the distributing, receiving, reading, transmitting, displaying limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application or sufficient to amount to significantly more than the abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity, and thus, not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more. In addition, these elements generally link the abstract idea to a field of use, which not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Akdogan, et al. (US 20140278508 A1) at [0167] and Applicant’s specification at [0010] (discussing the order system and client terminals used to implement the invention are PCs). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.




Claim Objections
Claim 5 is objected to because of the following informalities:  
“the transmission unit transmits …” in claim 5;
These limitation recite generic placeholders of the various “units” coupled with functional language without reciting sufficient structure to achieve the function or to modify the generic placeholder. Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “the transmission unit transmits …” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-13, 15, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 introduces the term “the use date data” in claim 1. This limitation lacks antecedent basis.
Claim 1 introduces the term “the received use date data” in claim 1. This limitation lacks antecedent basis.
Claim 1 introduces the term “the use date data,” later refers to “the received use date data,” and then refers again to “the use date data.” It is not clear whether these limitations refer to the same or different “use date data.”
Claim 3 recites “the calculated delivery date data,” and claim 1, on which claim 3 depends, previously recites “a delivery date data,” and then later, in claim 1 and other dependent claims, recites “the delivery date data.” Therefore, it is not clear whether “the calculated delivery date data” in claim 3 is referring to the same or different delivery date data recited in claim 1 and elsewhere in other dependent claims.
Claim 5 recites the limitations “the transmission unit transmits ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of “the transmission unit” coupled with functional language “transmits …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
With respect to the rejections for invoking 112(f), including those set forth below, Applicant may: 
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.
Claim 6 recites “delivery date data, use date data, and collection date data,” and claim 1, on which claim 6 depends, previously recites "a delivery date data," "the use date data," and "a collection date data," and then later, in claim 1 and other dependent claims, recites "the delivery date data," "the use date data," and "the collection date data,"  Therefore, it is not clear whether “delivery date data, use date data, and collection date data,” in claim 6 is referring to the same or different delivery date data, use date data, and collection date data recited in claim 1 and elsewhere in other dependent claims.
Claims 2-8 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-8 are rejected for the reasons set forth above.
Claim 9 recites "an orderer terminal" in the beginning of the claim, then refers to "the orderer terminal" later in the claim, and then again refers to "an orderer terminal" near the end of the claim. It is unclear whether these refer to the same "orderer terminal” or whether the two recitations introducing “an orderer terminal” introduce two different “orderer terminals.”
Claim 9 introduces the term “the use date data” in claim 9. This limitation lacks antecedent basis.
Claim 9 introduces the term “the received use date data” in claim 9. This limitation lacks antecedent basis.
Claim 9 introduces the term “the use date data,” later refers to “the received use date data,” and then refers again to “the use date data.” It is not clear whether these limitations refer to the same or different “use date data.”
Claims 11 & 12 depend on claim 9 and do not cure the aforementioned deficiencies, and thus, claims 11 & 12 are rejected for the reasons set forth above.
Claim 13 introduces the term “the use date data” in claim 13. This limitation lacks antecedent basis.
Claim 13 introduces the term “the received use date data” in claim 13. This limitation lacks antecedent basis.
Claim 13 introduces the term “the use date data,” later refers to “the received use date data,” and then refers again to “the use date data.” It is not clear whether these limitations refer to the same or different “use date data.”
Claim 15 introduces the term “the use date data” in claim 13. This limitation lacks antecedent basis.
Claim 15 introduces the term “the received use date data” in claim 13. This limitation lacks antecedent basis.
Claim 15 introduces the term “the use date data,” later refers to “the received use date data,” and then refers again to “the use date data.” It is not clear whether these limitations refer to the same or different “use date data.”
Claim 16 introduces the term “the use date data” in claim 13. This limitation lacks antecedent basis.
Claim 16 introduces the term “the received use date data” in claim 13. This limitation lacks antecedent basis.
Claim 16 introduces the term “the use date data,” later refers to “the received use date data,” and then refers again to “the use date data.” It is not clear whether these limitations refer to the same or different “use date data.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-13, 15, & 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-9, 11-13, 15, & 16) recite “[a]n order receiving management … transmitting … user-specific order receiving data associated with an article received from an orderer… to a logistics management … of a deliverer who stores the article in a container and delivers the article to the orderer, … comprising: a calendar-screen data generation … that generates … calendar screen data so as to include a region for specifying the article code, a region for specifying a user identification data, a region for specifying a delivery address data of the article, and a user-specific calendar region, in which a plurality of date regions per month are arranged, that specifies the use date data; … distributes … a user-specific calendar screen data to the order …; …receives … the article code, the user identification data, the delivery address data, and the use date data which are specified by the ordering party with respect to the user-specific calendar screen data displayed …; … reads a delivery date lead time and a collection date lead time from a customer-specific article master, calculates …a date obtained by subtracting the delivery date lead time, which represents the time from shipment of the article corresponding to the delivery address data of the article to delivery to a delivery address, from the received use date data as a delivery date data representing a schedule for delivering the article, and calculates a date obtained by adding a collection date lead time, which represents the time from use of the article corresponding to the delivery address data of the article to collection of the container, to the use date data using the article as a collection date data representing a schedule for collecting the container; … generates … order receiving data including the delivery date data, the use date data, and the collection date data associated with the article, user identification data of a user who uses the article, and the delivery address data of the article; and … transmits … the generated order receiving data to the logistics management ….” Claims 1-9, 11-13, 15, & 16, in view of the claim limitations, are directed to the abstract idea of managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the 
As a whole, in view of the claim limitations, each of the above limitations are directed to managing ordering that transmits orders for an article from an order to logistic entity/deliverer by providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article by the user/orderer, reading a delivery date and collection date lead times for the logistic entity/deliverer from a customer’s article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and transmitting the order to a logistic entity/deliverer, which manages personal human behavior of human users/orderers/customers using products and the sales and marketing and sale activities of users/orderers of products and the logistic business entities that deliver the product by generating and transmitting orders for delivery of the products based on the orderers use of the product, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited providing data regarding user/orderer specific calendar for an ordered product, receiving use data of the article, reading a delivery date and collection date lead times for a logistic entity/deliverer from a customer-specific article master, calculating delivery date and collection date by subtracting and adding delivery lead times with use times of the article, generating an order for the article including the delivery data, use date, and collection date, and transmitting the order to a logistic entity/deliverer could all be reasonably interpreted as a human making observations of data regarding a calendar and use of the product as well as delivery date and collection date lead times, a human mentally performing evaluations based on the observations to calculate the dates and generate the order, a human mentally providing the output of the order to transmit the order to the logistic entity, and using a pen and paper to transmit and display the observed, calculated, and generated information; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] … device provided with an HDD that stores a program and a CPU that executes a program read from the HDD, and the … device transmitting, via a communication network, by executing the program read from the HDD by the CPU,” “via the communication network network to a … server,” “by executing the program read from the HDD by the CPU,” “via a communication network,” to and from “the orderer terminal,” and the various “units” in claim 1, and similarly claims 2-16, “an order receiving management system” in claims 9 & 13, a “method performed by … device that … from an … terminal … via a communication network to a … server,” and to and from “the orderer terminal” in claim 15, and “[a] program for causing a CPU to perform” in claim 16; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the distributing, receiving, reading, transmitting, displaying limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9 & 11-12, do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer et al. (US 20140278508 A1) at [0167] and Applicant’s specification at [0010] (discussing the order system and client terminals used to implement the invention are PCs). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the distributing, receiving, reading, transmitting, displaying limitations, while the functions of these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-9 & 11-12 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-9, 11-13, 15, & 16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Masahiro, et al. (JP2003267449A) disclosing systems and methods that provide a commodity transport container capable of transporting a commodity fixed with a means of solving the empty box collection period;
Song, et al., Empty Container Repositioning in Liner Shipping, 36 Maritime Policy & Management 4 (2009) at pp. 291-307 disclosing methods for efficiently managing repositioning of empty containers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623